Citation Nr: 0003036	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-17 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected degenerative arthritis of the 
lumbar spine with disc disease is manifested by radiating 
pain, lumbar muscle spasm, and severe limitation of lumbar 
spine motion, with no more than severe recurring attacks of 
intervertebral disc syndrome, with intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for degenerative 
arthritis of the lumbar spine with disc disease have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5292, 
5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  Treatment 
records have been obtained and the veteran has been afforded 
multiple VA examinations as well as personal hearings.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292.

Intervertebral disc syndrome is rated 60 percent disabling 
when pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent evaluation is 
provided when it is severe, being manifested by recurring 
attacks with intermittent relief.  A 20 percent evaluation is 
provided when it is moderate being manifested by recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  A 40 percent evaluation is for 
assignment for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaith's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

Service connection was established for lumbosacral strain, by 
history, in a rating decision in March 1976.  A 
noncompensable evaluation was assigned effective from October 
11, 1975.  By rating decision in June 1986, the evaluation 
was increased to 10 percent, effective from August 16, 1985.  
The 10 percent evaluation was confirmed and continued on 
subsequent rating decisions.  On November 25, 1997, the RO 
received the veteran's reopened claim for an increased rating 
for the disability at issue.  The September 1998 rating 
decision on appeal expanded and recharacterized the service-
connected back disability as degenerative arthritis of the 
lumbar spine with disc disease, and assigned an increased 
evaluation of 20 percent, effective from the date of receipt 
of the reopened increased rating claim.

The veteran was afforded a VA examination in June 1998.  No 
medical records were available to the examiner for review.  
The veteran complained of constant pain, and reported 
treatment at a pain clinic, including with medication.  He 
indicated the medication did take the edge off his pain, but 
that it remained constant.  He reported difficulty engaging 
in prolonged standing, sitting, or riding in a car.  He also 
reported occasional tingling down his lower extremities.  He 
indicated he had tightness in his back.  He noted he wore a 
back brace at times, as he had been advised not to wear his 
brace as little as possible due to spurring in his spine.  He 
complained of muscle spasm and that his back gave out and 
locked on him.  He reported he could no longer performing his 
employment as a heavy equipment operator.  

On physical examination of the lumbosacral spine, marked 
flattening of the lumbar curve was noted.  There was 
pronounced muscle spasm of the right-sided musculature which 
was described as actually raised when compared with the left-
side musculature and moderately spasms.  The spasms were 
tender to touch.  Manipulation of his back, as well as active 
and passive rang of motion, caused marked increase in spasm, 
grimacing, and complaints of discomfort which the examiner 
described as objective evidence of pain.  His carriage was 
rigid, and his posture was slumped while sitting in a chair.  
Range of motion of the lumbar spine was forward flexion of 
approximately 40 degrees, backward flexion of approximately 5 
degrees, left lateral flexion of 16 degrees and right lateral 
flexion of 22 degrees.  Left rotation was 16 degrees and 
right rotation was 26 degrees.  Manipulation of the back 
caused marked guarding and discomfort.  The veteran 
demonstrated a minor sign on changing positions, going from 
sitting to standing.  He supported himself while standing and 
while sitting.  It was noted that X-ray examination revealed 
vertebral old bony formation including throughout the lumbar 
spine, disc space narrowing at L-1 through L-5, and 
degenerative change bilaterally in the S-1 joint.  There was 
minimal retrolisthesis of L-2 and L-3 compared to L-4, and L-
4 compared to L-5.  He had mild to moderate degenerative 
changes of the lumbar spine with degenerative disc disease.  
The diagnoses were chronic low back, degenerative disc 
disease, and mild degenerative changes with spurring 
throughout the lumbar and thoracic spine.  

The veteran underwent VA neurological examination in May 
1999.  He reported he was employed operating a processing 
type of machine, with hand controls, and worked an adjusted 
40-hours a week schedule.  He reported he was on pain 
medication.  He described his current hobbies as including 
hunting and fishing and reported that he did both bow hunting 
and fishing.  He indicated he had difficulty walking on 
uneven surfaces, at times.  He complained of back pain in the 
lumbar area which he described as 4/5.  He did not complain 
of back weakness, but did report morning weakness.  He 
complained of lack of endurance and much difficulty with 
sleeping and getting in a comfortable position.  He 
complained of muscle spasms, for which he did not take 
medication, and reported he had been prescribed home 
exercises that he did not perform consistently.  He reported 
continued involvement in a pain clinic.  He reported he used 
a back brace continuously at work, and a light nylon brace at 
home.  He did not describe any loss of time from work.  

It was noted that the veteran also completed a peripheral 
nerve worksheet questionnaire wherein he complained of 
radiculopathy symptomatology.  He complained of burning on 
both legs, the right leg, greater than the left, weakness and 
burning especially down the back of this thighs into the 
outer, and restless legs at night.  He did not complain of 
any loss of bowel or bladder function.  Rest and medication 
reportedly alleviated the symptoms.  He did not complain 
about any paresthesia or dyesthesia, except the 
aforementioned burning.  The examiner noted the specific 
nerve root involvement related to L-2, L-3 and L-4, 
especially in terms of the outer aspects of his thighs.

On physical examination, the veteran had forward flexion to 
75 degrees, extension to 35 degrees, and lateral rotation to 
15 degrees, bilaterally.  He complained of painful motion at 
the end at 75 degrees.  He did not complain about weakness 
with additional movements, but did complain about increasing 
pain with repetitive forward flexion.  There was evidence of 
spasm on the right lumbar area.  There was no weakness and no 
other tenderness to palpation.  There was no postural 
abnormality or fixed deformity.  His deep tendon reflexes 
were 2+ in the lower extremities.  Babinski was negative, and 
he had good pedal pulses and strength in the lower 
extremities was 5/5.  He was able to tandem walk.  He was 
able to stand and walk on his heels, and walk on his toes.  
Romberg was negative.  There was no evidence of paralysis or 
neuritis.  The veteran had difficulty getting in a chair, and 
getting out of a chair after sitting for 15 minutes.  An 
electromyography (EMG) performed at that time revealed mild 
changes congruent in the right leg consistent with a history 
of an old L-2 spinal injury.  The diagnoses were L-2 
neuropathy secondary to spinal injury in 1973 on the right 
side, mechanical low back pain, and degenerative arthritic 
lumbar spine.

The veteran's right lower extremity was clinically evaluated 
by the in May 1999.  The veteran complained of pain in the 
low back area, with sharp, shooting pains going down his 
right lower extremity, towards the back of the thigh, to his 
leg.  He reported nocturnal wakening due to various symptoms.  
He denied tingling and numbness.  There was no subjective 
feeling of weakness.  He denied any falling or tripping, or 
bladder or bowel problems.  The veteran reported he was a 
heavy equipment operator, and that his job involved lifting 
100 pounds at a time, and a lot of bending and sitting.  The 
veteran reported he was independent in his activities of 
daily living, and did not require an assistive device.

Physical examination showed motor strength to be 5/5 all 
over.  No focal deficits were seen in the lower extremities.  
Sensory examination was unremarkable.  No decreased sensation 
was seen in any areas of the lower extremities.  Reflexes 
were 2+ on the right side, and 1+ on the left side, with 
increased threshold.  Straight leg raising was positive on 
the right side.  Following an EMG study, the impression was 
mild changes seen throughout right leg, consistent with 
history of old L-2 spinal bony injury.

In a statement dated in September 1999, a VA nurse 
practitioner reported that she had followed the veteran for 
increasing pain since 1998, and that the May 1999 examination 
failed to address the increase in pain, weakness, and burning 
down the veteran's left leg.  It was reported as the 
"clinic's opinion" that the veteran would not be able to 
function in the activities of daily living, nor especially in 
his work environment, without medication he currently takes 
for back pain.

VA outpatient treatment reports, dated including from 1996 to 
1999, reflect the veteran was seen regularly for complaints 
of increasing back pain, for which medication was prescribed.  
An April 1997 chronic pain clinic progress note revealed the 
veteran continued to work as a heavy machine operator, and go 
to school full-time, as well as work 160 acres of a farm with 
animals.

The veteran and his spouse provided sworn testimony before a 
RO hearing officer in April 1999, and before the undersigned 
member of the Board in November 1999.  At both hearings, it 
was reported that the veteran continued to work as a heavy 
equipment operator, and that he had increasing back pain 
which interfered with his employment and daily functioning.

In view of the foregoing, the Board is of the opinion that 
manifestations of the disability at issue, during the appeal 
period, met the criteria for an increased, 40 percent, 
evaluation.  The records reflects objective clinical 
demonstration of associated flattening of the lumbar curve, 
muscle spasm, radiculopathy, significant limitation of motion 
with pain, and increased pain on use.  A 40 percent 
evaluation is the maximum schedular evaluation assignable 
under Diagnostic Code 5292 for severe limitation of motion of 
the lumbar spine, and under Diagnostic Code 5295 for severe 
lumbosacral strain.  There has been no demonstration of 
persistent symptoms compatible with sciatic neuropathy, 
including absent ankle jerk or little intermittent relief, as 
contemplated for a 60 percent evaluation under Diagnostic 
Code 5293.  As such, the Board finds that the veteran's 
current manifestations, outlined above, including muscle 
spasm, and with consideration of additional functional 
impairment on repeated use, are more appropriately 
contemplated in the criteria for a 40 percent evaluation 
under Diagnostic Code 5293.  Hence, an increased, 40 percent, 
evaluation is warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, there has been no objective 
demonstration of marked interference with his consistently 
maintained employment as a heavy equipment operator, or that 
he has required frequent periods of hospitalization.


ORDER

An increased, 40 percent, rating for degenerative arthritis 
of the lumbar spine with disc disease is granted, subject to 
the applicable laws and regulations governing the award of 
monetary benefits.

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


